April 19, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE
 OF TEXAS; AND KEN PAXTON, ATTORNEY GENERAL OF THE STATE
                     OF TEXAS, Appellants

NO. 14-15-00027-CV                          V.

             CHECKFREE SERVICES CORPORATION, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, CheckFree
Services Corporation, signed September 2, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellants, Glenn Hegar, Comptroller of Public Accounts of the
State of Texas; and Ken Paxton, Attorney General of the State of Texas, jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.